                  Case 3:15-cr-00579-VC Document 793 Filed 10/30/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          frank.riebli@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   Case No. CR 15-579 VC
                                                      )
14           Plaintiff,                               )
                                                      )   GOVERNMENT’S SUPPLEMENTAL
15      v.                                            )   OPPOSITION TO MOTION FOR REDUCTION IN
                                                      )   SENTENCE
16   VALENTIN CAMACHO TOLEDO,                         )
                                                      )   Date: Nov. 3, 2020
17           Defendant.                               )   Time: 11:00 a.m.
                                                      )
18

19           In its October 23, 2020 order (Dkt #790), the Court set the above-captioned matter for hearing on
20 November 3, 2020 to determine the likelihood that CAMACHO Toledo will be deported, whether his

21 family intends to join him in Mexico, and whether there is a risk that he will return to the United States

22 after he is deported. The Court permitted the parties to submit additional filings in advance of the

23 hearing. The government thus submits this supplemental opposition to address those topics.

24           1.      Camacho Toledo Likely Will be Deported
25           Based on communications with employees from Immigration and Customs Enforcement
26 (“ICE”), including the Assistant Chief Counsel in San Francisco, the government’s understanding is that

27 CAMACHO likely will be deported following his release from custody in this case. If he agrees to

28 removal and ICE reinstates a prior removal order, then he could be deported within a few days following

     GOV’T SUPPLEMENTAL OPP’N                        1
     CR 15-579 VC
                 Case 3:15-cr-00579-VC Document 793 Filed 10/30/20 Page 2 of 5




 1 his release, provided that he enters the stipulations described in his supplemental brief. See Dkt #792 at

 2 2:21-26. If he does not do as he describes in that brief – for example, if he were to raise a claim under

 3 the Convention Against Torture – then he would remain in custody until his immigration proceedings

 4 conclude, which could take several months. He could seek bail after six months in custody.

 5          If he is released to ICE custody in Georgia, then he likely will be returned to Mexico through a

 6 Port of Entry in Texas.

 7          2.       The Likelihood that Camacho Toledo’s Family Will Join Him in Mexico.

 8          The government has no information on this issue beyond what is in CAMACHO’s filing. The

 9 significance of the information CAMACHO presented is discussed below.
10          3.       The Likelihood that Camacho Toledo Will Return to the United States.

11          The same day the Court issued its Order, the government requested CAMACO’s A-file from

12 ICE. That file is currently in Georgia and efforts to get it to California in time for this filing – or to have

13 it scanned and emailed in pdf form – have been unsuccessful. Nonetheless, the government obtained the

14 following information. CAMACHO has been denied admission or removed from the United States at

15 least five times.

16               •   The first removal appears to have been on September 11, 2003. CAMACHO was
17                   apprehended at the Calexico Port of Entry (“POE”). He provided the name “Leonardo

18                   Madrogon-Carillo” and a different date of birth on that occasion. The Court will recall

19                   that one of his aliases, and the way he was known during the investigation in this case,

20                   was as Leobardo Carillo-Mondragon. He accepted voluntary return. Government

21                   counsel was not able to obtain any further information about this incident.

22               •   The second removal appears to have been on or about March 16, 2010, following an
23                   arrest in Sonoma County for providing false identification to a police officer. His

24                   criminal history, in the Pre-Sentence Report (“PSR”) at ¶¶ 68-72, indicates he had been

25                   in the country for at least five years at that point, indicating that he had entered the United

26                   States shortly after his 2003 removal. During the arrest in Sonoma County that led to his

27                   eventual removal, he gave the name Leobardo Carillo Mondragon. Id. ¶ 72. ICE

28                   identified him as Valentin Camacho Toledo. Once again, CAMACHO accepted

     GOV’T SUPPLEMENTAL OPP’N                           2
     CR 15-579 VC
               Case 3:15-cr-00579-VC Document 793 Filed 10/30/20 Page 3 of 5




 1                  voluntary return to Mexico.

 2              •   The third removal happened four months later, on July 12, 2010, following another arrest
 3                  in Sonoma County, this time for possession of methamphetamine. See PSR ¶ 73. His co-

 4                  defendant in this case, Jose Ricardo Chavez Yanez, and his wife and daughter were in the

 5                  car with him at the time of that arrest. Id. CAMACHO accepted a voluntary return to

 6                  Mexico and was deported through the Calexico POE in the late afternoon.

 7              •   The fourth removal happened four days later, on July 16, 2010. CAMACHO had
 8                  attempted to enter the United States by hiding in the trunk of a car and then passing

 9                  through the San Ysidro POE close to midnight on July 15, 2010. The San Ysidro POE is

10                  over 150 miles from the Calexico POE.

11              •   The fifth removal happened less than a month later, on August 5, 2010, at the Calexico
12                  POE. CAMACHO had attempted to enter the United States the previous afternoon using

13                  false identification documents. He claimed to be Luis Fernando Lopez Moreno. The

14                  Border Patrol officer reviewing his application doubted the veracity of his claim and

15                  referred him to secondary inspection, where he stated that he had purchased the

16                  identification documents from an unknown vendor in Mexico for $3,000. He admitted

17                  that his intent was to return to the Santa Rosa area. He was denied entry and removed to

18                  Mexico through the Calexico POE.

19 CAMACHO evidently returned to the United States following that fifth removal, because he was

20 intercepted talking to co-defendant Eutimio Reyna Ceron in November 2015, and was arrested on

21 December 10, 2015, with approximately 10 pounds of methamphetamine hidden in the crawl space

22 under his house.

23          CAMACHO’s record indicates a strong desire to remain in the United States, and the resources

24 to return as many times as he is deported. Indeed, the fact that he was able to make his way from

25 Calexico to San Ysidro and then end up in the trunk of a car coming across the border at San Ysidro in

26 just over 72 hours indicates that he has the support and the resources to return if he wishes.

27          CAMACHO asserts that he will not return to the United States because he would face

28 prosecution for the illegal re-entry, under 8 U.S.C. § 1326. He faced prosecution under § 1326 each of

     GOV’T SUPPLEMENTAL OPP’N                        3
     CR 15-579 VC
              Case 3:15-cr-00579-VC Document 793 Filed 10/30/20 Page 4 of 5




 1 the five times he returned or attempted to return in 2010. The maximum penalties will be steeper next

 2 time – 20 years, as opposed to two years, compare 8 U.S.C. § 1326(b)(2) with id. § 1326(a) – but the

 3 fact that he faces prosecution for re-entering the country illegally is not new and it has never deterred

 4 him before.

 5          CAMACHO presumably would say that at least five of the last six times he entered the United

 6 States, it was to return to his family, and that they are now promising to go to Mexico. So he no longer

 7 will have the motivation to return to the United States. The government has no information about his

 8 family’s plans beyond what is in his supplemental memorandum. But it is significant that a move like

 9 that would require uprooting his 11 and 8 year-old daughters in the middle of a school year and moving
10 them to a country they’ve never known. That is not so easily done. Perhaps that is why they have not

11 moved yet, even though they have known for the past five years that he was going to be deported after

12 his release from prison. Indeed, moving to Mexico would have been much easier for his family three

13 years ago (when he was sentenced), when the kids were younger and could have adapted more quickly

14 (both socially and linguistically), but they stayed. Moving in 2010 would have been easier still. But

15 they did not, presumably because they found greater economic opportunity and a more stable, less

16 violent society than the one that awaited them in Michoacán if they return. All of the factors that led

17 them to stay before will make it that much harder to leave now.

18          CAMACHO also asserts that they would be glad to leave now because life in the United States

19 has become harder since the COVID-19 pandemic struck. Dkt. 792 at 4:12-13. The pandemic has made

20 life in Mexico harder too. Further, the public health restrictions, job losses, wage cuts, and economic

21 recession have been a fact for over seven months. Yet as of the filing of his supplemental memorandum,

22 they have not departed for Mexico, even though they have known that CAMACHO was going to be

23 deported upon his release from prison. If nothing else, the fact that they haven’t yet moved to Mexico is

24 an indication of how difficult such a move would be. CAMACHO’s supplemental memorandum notes

25 that he has a house in Michoacán, and that his family has lime orchards and a permit to slaughter

26 animals. Dkt #792 at 4:4-7. If that occupation was enough to sustain him and his family before, then he

27 could have moved his family back to Michoacán years ago and avoided the risks – jail, exploitation by

28 unscrupulous employers, among other things – of living in the United States without legal status. But he

     GOV’T SUPPLEMENTAL OPP’N                        4
     CR 15-579 VC
              Case 3:15-cr-00579-VC Document 793 Filed 10/30/20 Page 5 of 5




 1 did not. And sadly, none of the reasons he chose the United States over Mexico have changed in the

 2 past decade. Even COVID-19, which has made life harder for his family and everyone else in the

 3 United States, has afflicted Mexico and Michoacán.

 4          For all of these reasons, the government considers it likely he will return to the United States

 5 after he is removed.

 6          The government continues to oppose CAMACHO’s request for a reduction in his sentence and

 7 asks that the Court deny it.

 8

 9 DATED: October 30, 2020                                        Respectfully submitted,

10                                                                DAVID L. ANDERSON
                                                                  United States Attorney
11

12                                                                _______/s/_________________
                                                                  FRANK J. RIEBLI
13                                                                Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     GOV’T SUPPLEMENTAL OPP’N                         5
     CR 15-579 VC
